Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  162062                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162062
                                                                    COA: 349523
                                                                    Wayne CC: 14-005613-FC
  MICHAEL DEMOND LAWSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. This order is
  without prejudice to the defendant’s ability to file a motion for relief from judgment
  pursuant to MCR 6.501 et seq. that may include any claim of actual innocence or newly
  discovered evidence.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2021
           a0113
                                                                               Clerk